Title: To George Washington from John Mathews, 30 October 1780
From: Mathews, John
To: Washington, George


                  
                     My Dear Sir
                     Philadelphia Octr 30th 1780
                  
                  I Received your Excellencys favor of the 23d
                     inst. a few days ago by Genl Greene. And am extremely obliged to you for your
                     kind care & attention respecting my application for Mrs Mathews’s going
                     to Carolina: permit me at the same time to assure you Sir of her most gratified
                     acknowledgemt for your benevolent intentions towards her. I was surprized the
                     Board of War had not wrote to you about the flag however, the matter seems now
                     to be pretty well fixed.
                  I am made happy by Congress having at last agreed on the plan for
                     the army, on such a footing as is likely to produce the desired effect. Had they
                     but done this at first, there would have been little doubt of its success, but
                     there is yet room to hope for important benefits from it, tho’ late.
                  By a letter Thursday received from the Governor of Virginia, we
                     learn the enemy have landed at Portsmouth in that state. I suppose a little
                     time will point out their real object. I hope Genl Greene will not be detained
                     above a day or two longer here. I am Dear sir with the most sincere esteem Yr
                     Obedt Servt
                  
                     Jno. Mathews
                  
               